MacIntyre, J.
Having been convicted, in the criminal court of Atlanta, of possessing whisky, Fred Barker carried his case by certiorari to the superior court. The judge of the superior court overruled the certiorari, and the exception here is to that judgment. In his untraversed answer to the writ of certiorari the trial judge disapproved of every special ground contained in the record, and amplified the testimony of one of the State’s witnesses as follows: “This parking-lot at the corner of Courtland and Gilmer streets, where we seized seven gallons of liquor in an automobile and where the defendant, Fred Barker, was arrested, is in Fulton county, Georgia. Just before we arrested Fred Barker, I saw him in the act of lifting a sack out of the automobile, which sack contained seven gallons of whisky in cans. I also noticed Fred Barker before the automobile which contained the seven gallons of whisky drove into the parking-lot, and I saw Fred Barker motioning to the driver of this ear to drive on into the lot, and as soon as he came in Fred Barker went up to the car and was in the act of taking a sack out of it which contained several cans of whisky.” Held, that the evidence supports the verdict, and the court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.